 1                                                                         The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9

10   ELIZABETH DE COSTER, NEMANJA                                    Case No. 2:21-cv-00693-RSM
     KRSTIC, JOHN MARIANE, OSAHON
11   OJEAGA, and EMMA ZABALLOS, on behalf                            STIPULATED MOTION AND ORDER
12   of themselves and all others similarly situated,                FOR CONSOLIDATION, FILING OF
                                                                     CONSOLIDATED AMENDED
13                            Plaintiffs,                            COMPLAINT, AND SCHEDULE FOR
                                                                     ANSWER OR MOTION TO DISMISS
14           v.
                                                                     Note on Motion Calendar: June 18, 2021
15   AMAZON.COM, INC., a Delaware
16   corporation,

17                            Defendant.

18
     KENNETH DAVID WEST and ROBERT                                   Case No. 2:21-cv-00694-RSM
19   TAYLOR, on behalf of themselves and all
20   others similarly situated,                                      STIPULATED MOTION AND
                                                                     [PROPOSED] ORDER FOR
21                            Plaintiffs,                            CONSOLIDATION, FILING OF
                                                                     CONSOLIDATED AMENDED
22           v.                                                      COMPLAINT, AND SCHEDULE FOR
                                                                     ANSWER OR MOTION TO DISMISS
23   AMAZON.COM, INC., a Delaware                                    Note on Motion Calendar: June 18, 2021
24   corporation,

25                            Defendant.

26

27

28
     STIPULATION AND ORDER FOR
     CONSOLIDATON AND SETTING DEADLINES
     Case Nos. 2:21-cv-00693; and 2:21-cv-00694                                 1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     10761-00001/12762271.1 ERROR! UNKNOWN DOCUMENT PROPERTY NAME.                      (206) 623-7292 • FAX (206) 623-0594
 1           The parties, by and through their counsel, stipulate and agree as follows:

 2           1.       Currently pending before this Court are two concurrently filed cases alleging

 3   antitrust claims against Amazon.com, Inc., on behalf of a proposed class: (1) De Coster v.

 4   Amazon.com, Inc., Case No. 2:21-cv-693 (W.D. Wash., filed May 26, 2021) (the “De Coster”

 5   Action) and (2) West v. Amazon.com, Inc., Case No. 2:21-cv-694 (W.D. Wash., filed May 26,

 6   2021) (the “West” Action). Plaintiffs in both the De Coster and the West Actions (“Plaintiffs”)

 7   identified their cases as related to a third proposed class action pending before The Honorable

 8   Richard A. Jones: Frame-Wilson v. Amazon.com, Inc., Case No. 2:20-cv-424-RAJ (W.D. Wash.,

 9   filed March 19, 2020) (the “Frame-Wilson” Action).

10           2.       Plaintiffs, along with Defendant Amazon.com, Inc. (together, the “parties”), agree

11   that consolidation of the De Coster and West Actions is appropriate. Both Actions involve

12   materially similar allegations that, inter alia, Defendant required third-party sellers on

13   “Amazon’s platform,” as Plaintiffs define that term, to agree to restrain competition with “online

14   retail platforms” that compete with Amazon, as a result of which prices on all “platforms” were

15   supracompetitive and Plaintiffs were overcharged for purchases on “Amazon’s platform.”

16   Amazon denies the material allegations in the De Coster and West Actions and contests the

17   characterizations in the complaints in those Actions, but acknowledges the overlapping

18   allegations make consolidation appropriate.

19           3.       The First Amended Complaint in the Frame-Wilson Action also alleges antitrust

20   claims, that Amazon likewise denies, on behalf of a proposed class of consumers who made

21   purchases on “online retail platforms” that compete with Amazon. Because that action is subject

22   to a pending motion to dismiss, the parties agree that consideration of possible consolidation of

23   the De Coster and West Actions with Frame-Wilson would be premature at this stage. Benson v.

24   Fischer, 2019 U.S. Dist. LEXIS 12351, at *7 (D. Minn. Jan. 25, 2019).
25           4.       Plaintiffs in the De Coster and West Actions have notified the Court of a further
26   related case pending outside the federal court system: District of Columbia v. Amazon.com, Inc.,
27   No. 2021 CA 001775 B (Superior Court of the District of Columbia, Civil Division, filed May
28   25, 2020) (“District of Columbia” Action). See West, ECF No. 8; De Coster, ECF No. 3; see also
     STIPULATION AND ORDER FOR
     CONSOLIDATON AND SETTING DEADLINES - 1
     Case Nos. 2:21-cv-00693; and 2:21-cv-00694                            1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     10761-00001/12762271.1 ERROR! UNKNOWN DOCUMENT PROPERTY NAME.                 (206) 623-7292 • FAX (206) 623-0594
 1   Frame-Wilson, ECF No. 30. Although the factual allegations in the District of Columbia Action

 2   overlap with the allegations in De Coster, West, and Frame-Wilson, the District of Columbia

 3   Action is not pending in a federal trial court and is therefore not subject to transfer to this District

 4   and consolidation.

 5           5.       Based on the foregoing, the parties hereby stipulate and agree as follows:

 6                        a. Plaintiffs shall file a consolidated amended class action complaint within

 7                             30 days of entry of this order;

 8                        b. Amazon shall file an answer or otherwise respond within 60 days after

 9                             Plaintiffs file their consolidated amended class action complaint;

10                        c. If Amazon moves to dismiss and Plaintiffs do not amend a second time,

11                             Plaintiffs’ opposition to any motion to dismiss shall be due 60 days after

12                             the deadline for Amazon’s motion to dismiss; and

13                        d. Amazon shall have 45 days to file its reply brief.

14                        e. Alternatively, if Plaintiffs obtain leave to amend further in response to

15                             Amazon’s motion to dismiss, the parties shall meet and confer and submit

16                             a proposed schedule for any answer or response to Plaintiffs’ second

17                             amended consolidated class action complaint.

18                        f. The parties further agree that their Fed. R. Civ. P. 26(f) discovery

19                             conference shall occur within thirty days after the earlier of: (a) the filing

20                             of Amazon’s answer to the consolidated amended complaint in these

21                             actions or (b) the Court’s disposition of any motion to dismiss filed by

22                             Amazon in response to the consolidated amended complaint (or to a

23                             second amended complaint) in these actions, provided, however, that if the

24                             court in the District of Columbia Action permits discovery to go forward

25                             in that action before the Fed. R. Civ. P. 26(f) discovery conference in

26                             these actions, or the Court in the Frame-Wilson action permits discovery

27                             to go forward in that action before the Fed. R. Civ. P. 26(f) discovery

28                             conference in these actions, the parties will meet and confer to consider
     STIPULATION AND ORDER FOR
     CONSOLIDATON AND SETTING DEADLINES - 2
     Case Nos. 2:21-cv-00693; and 2:21-cv-00694                               1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     10761-00001/12762271.1 ERROR! UNKNOWN DOCUMENT PROPERTY NAME.                    (206) 623-7292 • FAX (206) 623-0594
 1                             whether and to what extent Plaintiffs may concurrently pursue discovery

 2                             here.

 3   DATED this 18th day of June, 2021                   HAGENS BERMAN SOBOL SHAPIRO LLP

 4                                                       By:     /s/Steve W. Berman
                                                                 Steve W. Berman, WSBA #12536
 5
                                                          By: /s/ Barbara A. Mahoney
 6                                                               Barbara A. Mahoney, WSBA #31845
                                                         1301 Second Avenue, Suite 2000
 7                                                       Seattle, WA 98101
                                                         Telephone: (206) 623-7292
 8                                                       Facsimile: (206) 623-0594
                                                         E-mail: steve@hbsslaw.com
 9
                                                         E-mail: barbaram@hbsslaw.com
10
                                                         KELLER ROHRBACK L.L.P.
11
                                                         By:     /s/ Derek W. Loeser
12                                                              Derek W. Loeser, WSBA No. 24274
                                                         1201 Third Avenue, Suite 3200
13                                                       Seattle, WA 98101-3052
                                                         Telephone: (206) 623-1900
14                                                       Facsimile: (206) 623-3384
                                                         E-mail: Dloeser@kellerrohrback.com
15
                                                         Zina Bash (pro hac vice pending)
16                                                       KELLER LENKNER LLC
                                                         501 Congress Avenue, Suite 150
17                                                       Austin, TX, 78701
18                                                       Telephone: (512) 620-8375
                                                         E-mail: zina.bash@kellerlenkner.com
19
                                                         Warren D. Postman (pro hac vice)
20                                                       Albert Y. Pak (pro hac vice)
                                                         KELLER LENKNER LLC
21                                                       1300 I Street N.W., Suite 400E
22                                                       Washington DC, 20005
                                                         Telephone: (202) 749-8334
23                                                       E-mail: wdp@kellerlenkner.com
                                                         E-mail:albert.pak@kellerlenkner.com
24
                                                         Attorneys for Plaintiffs Kenneth David West and
25                                                       Robert Taylor
26

27

28
     STIPULATION AND ORDER FOR
     CONSOLIDATON AND SETTING DEADLINES - 3
     Case Nos. 2:21-cv-00693; and 2:21-cv-00694                               1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     10761-00001/12762271.1 ERROR! UNKNOWN DOCUMENT PROPERTY NAME.                    (206) 623-7292 • FAX (206) 623-0594
 1                                                       QUINN EMANUEL URQUHART &
                                                         SULLIVAN, LLP
 2
                                                         By: /s/ Alicia Cobb
 3
                                                               Alicia Cobb, WSBA # 48685
 4                                                       1109 First Avenue, Suite 210
                                                         Seattle, WA 98101
 5                                                       Telephone: (206) 905-7000
                                                         Email: aliciacobb@quinnemanuel.com
 6

 7                                                       Steig D. Olson (pro hac vice)
                                                         David D. LeRay (pro hac vice)
 8                                                       Nic V. Siebert (pro hac vice)
                                                         51 Madison Avenue, 22nd Floor
 9                                                       New York, NY 10010
                                                         Telephone: (212) 849-7000
10                                                       Email: steigolson@quinnemanuel.com
11
                                                         Adam B. Wolfson (pro hac vice)
12                                                       865 South Figueroa Street, 10th Floor
                                                         Los Angeles, CA 90017-2543
13                                                       Telephone: (213) 443-3000
                                                         Email: adamwolfson@quinnemanuel.com
14

15                                                       Attorneys for Plaintiffs Elizabeth De Coster,
                                                         Nemanja Krstic, John Mariane, Osahon Ojeaga,
16                                                       and Emma Zaballos

17                                                       DAVIS WRIGHT TREMAINE LLP
18                                                       By:     /s/ Stephen M. Rummage
19                                                              Stephen M. Rummage, WSBA #11168
                                                         By:     /s/ MaryAnn Almeida
20                                                               MaryAnn Almeida, WSBA #49086
                                                         920 Fifth Avenue, Suite 3300
21                                                       Seattle, WA 98104-1610
                                                         Ph: (206) 622-3150; Fax: (206) 757-7700
22
                                                         E-mail: SteveRummage@dwt.com
23                                                       E-mail: MaryAnnAlmeida@dwt.com

24                                                       Attorneys for Defendant Amazon.com, Inc.

25

26

27

28
     STIPULATION AND ORDER FOR
     CONSOLIDATON AND SETTING DEADLINES - 4
     Case Nos. 2:21-cv-00693; and 2:21-cv-00694                              1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     10761-00001/12762271.1 ERROR! UNKNOWN DOCUMENT PROPERTY NAME.                   (206) 623-7292 • FAX (206) 623-0594
 1                                                      ORDER

 2           Pursuant to stipulation, IT IS SO ORDERED.

 3

 4           DATED this 21st day of June, 2021.

 5

 6

 7

 8
                                                         A
                                                         RICARDO S. MARTINEZ
                                                         CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER FOR
     CONSOLIDATON AND SETTING DEADLINES - 5
     Case Nos. 2:21-cv-00693; and 2:21-cv-00694                         1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     10761-00001/12762271.1 ERROR! UNKNOWN DOCUMENT PROPERTY NAME.              (206) 623-7292 • FAX (206) 623-0594
